Citation Nr: 1608661	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disorder, to include residuals of cold injuries.  

4.  Entitlement to a rating in excess of 10 percent for tinnitus.  

5.  Entitlement to an effective date earlier than February 5, 2013, for a grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in May and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  It was previously before the Board in February 2015, at which time it was remanded to the RO so that the Veteran could be afforded a requested hearing.  

While the case remained in remand status, the Veteran was afforded a videoconference hearing before the Board in December 2015, a transcript of which is of record.  At such hearing, the Veteran's attorney, among many contentions, alleged that a claim to reopen for service connection for a back disorder remained pending since filed in July 1970 on the basis that the Board in its June 1971 decision failed to consider testimony offered by the Veteran at a hearing conducted by the Board in April 1971, notwithstanding its recitation of pertinent testimony under the Evidence heading of that decision.  The Veteran did not specifically allege clear and unmistakable error (CUE) in the June 1971 decision of the Board.  However, if that is his intention, he is reminded that consideration of a matter involving CUE in a Board decision in an instance such as this requires a written motion signed by him or his representative in which the specific error is adequately pleaded, with such motion being directed to the Board's Director of Management and Administration (01E) at the Board's street address in Washington, DC.  Such is a matter of original jurisdiction, as opposed to the Board's appellate jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board herein finds that new and material evidence has been received by VA with which to reopen previously denied claims for service connection for back and bilateral foot disorders and that the record supports entitlement to service connection for a back disorder based on that reopened claim.  Also, the Board herein denies entitlement to an earlier effective date for service connection for tinnitus and dismisses the pending appeal for a higher rating for tinnitus, based on the Veteran's withdrawal of his claim therefor.  The Veteran's reopened claim for service connection for a bilateral foot disorder and his original claim for service connection for a psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  Service connection for a bilateral foot disorder was denied by a rating decision of the RO in December 1947; service connection for a back disorder was denied by the RO's rating decision of April 1951; following issuance of notice of each such action and of the Veteran's appellate rights, no timely appeal was entered.  The back claim was also denied by the Board in a decision of June 1971.

2.  Following entry of the adverse actions regarding claims for service connection for bilateral foot and back disorders, respectively, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the aforementioned claims.   

3.  The evidence is in relative equipoise that a low back disorder, now diagnosed as degenerative disc disease of the lumbar spine, originated in service.  

4.  The Veteran at his hearing in December 2015 withdrew from appellate consideration the issue of his entitlement to a rating in excess of 10 percent for tinnitus.  

5.  The earliest claim, be it formal or informal, for entitlement to service connection for tinnitus or other ear disorder was received by VA on February 5, 2013; entitlement to service connection therefor arose subsequent to that date based on medical opinion that the Veteran's hearing loss originated in service and that his tinnitus was secondary thereto.  


CONCLUSIONS OF LAW 

1.  The prior denials of service connection for bilateral foot and back disorders, respectively, are final; however, new and material evidence has been received by VA since entry of those denials so as to permit reopening of each previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  

2.  A low back disorder, currently diagnosed as degenerative disc disease of the lumbar spine, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for withdrawal of the issue on appeal involving a claim for a higher rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4.  The criteria for the assignment of an effective date earlier than February 5, 2013, for a grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen:  Service Connection for Bilateral Foot and Back Disorders

As the dispositions herein reached are favorable to the Veteran, the need to discuss the VA's efforts to comply with its duties to notify and assist and to comply with the Board's recent remand directives is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 138384 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the RO that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a bilateral foot disorder was initially and most recently denied by RO action in December 1947 on the basis that dermatophytosis of the feet was noted at induction but not aggravated by service.  Notice of that denial and as to the Veteran's appellate rights followed later in the same month, following which the Veteran did not initiate an appeal of that denial, thereby rendering it final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Also, service connection for a back disorder was denied by the RO through its rating decision of April 1951, on the basis that no new and material evidence had been submitted to reopen a previously denied claim therefor.  Following notice to the Veteran of the action taken and his appellate rights, no timely appeal was initiated.  As such, the April 1951 denial was rendered final.  Id.  The back claim was also denied by the Board in a decision of June 1971.

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of hearing testimony offered by the Veteran in 2015 as to the occurrence of inservice cold injuries to each foot in freezing or near freezing weather and one or more back injuries, principally involving a fall onto a tent and its stakes which he sustained when unloading railroad cars.  Not only were these injuries described in greater detail, their aftermath involving continuing symptoms and manifestations and treatment therefor was set forth.  The record also includes a variety of nonmedical and medical articles and texts pertaining to the conditions to which World War II veterans were exposed, the range of ambient temperatures, the course of cold injuries, and medical opinions linking current disabilities of the Veteran's feet and low back to his inservice cold and back injuries, respectively.  

The credibility of this evidence, be it testimonial and/or documentary in nature, as opposed to its weight is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992) and it otherwise meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral foot and back disorders by way of service incurrence.  To that extent, alone, the previously denied claims therefor are reopened.  Further discussion of the Veteran's reopened claim for service connection for a back disorder follows, while the reopened claim for service connection for a bilateral foot disorder is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  

As to the merits of the Veteran's reopened claim for service connection for a back disorder, it is found that the Veteran offers a credible account of one or more inservice injuries to his back, with continuing manifestations.  That account is not corroborated by available service treatment records, but there is credible lay evidence supporting the occurrence of one or more injuries to his back.  His account is nevertheless accompanied by lay and medical evidence corroborating the existence of low back disability, variously diagnosed, within a relatively short period following his separation from service.  The Veteran also produces opinions from medical professionals, one a private treating physician, dated in August 2013, and another, dated in January 2016, from a consulting private nurse practitioner, which directly link his low back disorder, shown by diagnostic studies in April 2013 to entail severe, widespread degenerative disc disease of the lumbar spine, to his period of military service and injury therein.  While there is admittedly evidence contraindicating entitlement, the evidence supporting entitlement to service connection outweighs evidence to the contrary; hence, service connection for a low back disorder encompassing severe degenerative disc disease of the lumbar spine is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


Higher Rating for Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran through his service representative withdrew from appellate consideration the issue of his entitlement to a higher rating than 10 percent for tinnitus at his hearing before the Board in December 2015.  That oral testimony was subsequently reduced to writing.  As there remain no allegations of error of fact or law for appellate consideration as to that matter, the Board does not have jurisdiction to review the appeal relating thereto and that appeal must therefore be dismissed.

Effective Date:  Service Connection for Tinnitus

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim addressed herein on its merits.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice obligation on the VA's part was fulfilled by the RO's letter to the Veteran in February 2013 in which the evidence and information needed to substantiate his claim for service connection for tinnitus was set forth.  Claims for earlier effective dates are downstream issues to that of service connection and it is noted by the Board that once service connection is granted, the claim is substantiated, with there being no further requirement for additional notice; any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify regarding the downstream issue is therefore required, and there is otherwise no allegation or showing with respect to any defect in the notice regarding the claim and resulting prejudice to the Veteran. 

As for the duty to assist, there is no indication that pertinent records are missing from the file which might affect the outcome of the claim for an earlier effective date for service connection for tinnitus.  Also, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly that claim and has not argued that any error or deficiency in the retrieval of pertinent records has prejudiced him in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield, supra.  As well, no VA further VA medical examination is needed, as this issue turns on determining the date a claim was filed and the date entitlement arose.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 ; Norris v. West, 12 Vet. App. 413 (1999). 

However, the mere presence of medical evidence does not establish intent on the part of a veteran to seek service connection for a disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).  Pursuant to the aforementioned applicable law and regulations, it is the date of filing or receipt of relevant communication, and not necessarily the date of medical evidence pertaining to the claimed disorder that is dispositive.

Here, service connection for hearing loss and tinnitus was sought by the Veteran through a claim received by VA on February 5, 2013, and service connection was established for both by separate rating actions of the RO.  By its rating decision of June 2013, the RO granted entitlement to service connection for tinnitus, effective from February 5, 2013, notwithstanding the fact that the RO's grant was based on a medical opinion obtained in late June 2013 linking the Veteran's claimed tinnitus to his hearing loss.  

The Veteran and his representative challenge the effective date assigned, albeit without reference to the date of filing of any claim for service connection for tinnitus, or for that matter, an ear disorder of any description.  A review of the record in its totality, however, fails to demonstrate that any such formal or informal claim for an ear disorder was received by VA earlier than February 5, 2013.  

The Board notes that in determining whether an informal claim has been entered, VA is not required to read the minds of the Veteran or her representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, that intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); see also 38 C.F.R. § 3.1(p) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit"). 

The Board also points out that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital, may in some circumstances, be accepted as the date of receipt of a claim per 38 C.F.R. § 3.157 (2015), but such provision is only applicable where a formal claim for compensation has previously been allowed, or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  To that end, in this case, where the preconditions of 38 C.F.R. § 3.157 have not been met, a report of examination or hospitalization cannot be accepted as an informal claim for benefits.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established). 

A detailed review of the claims folder fails to identify a claim, be it a formal or informal one, for service connection for tinnitus or other ear disorder prior to the VA's receipt of the claim on February 5, 2013.  Section 3.157 is not for application under the facts of this case and there is not otherwise evidenced an intent to seek VA compensation prior to February 5, 2013 for an ear disability, or a showing that entitlement arose prior to entry of the VA medical opinion in June 2013 linking the Veteran's tinnitus to his hearing loss.

The Board is mindful that the Veteran contends that an earlier effective date is for assignment.  Such are within his competency and while not inherently incredible, they are contrary to a preponderance of the evidence demonstrating that the earliest effective date assignable for service connection for tinnitus cannot be earlier than February 3, 2015.  Thus, his appeal must be denied. 38 U.S.C.A. § 5107(b) ; see Ortiz v. Principi, 274 F.3d 136 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the Veteran's previously denied claims for service connection for bilateral foot and back disorders are reopened.  To that extent, alone, the appeal is allowed. 

Service connection for severe degenerative disc disease of the lumbar spine is granted based on the Veteran's reopened claim therefor.  

That portion of the appeal regarding entitlement to a rating in excess of 10 percent for tinnitus is dismissed.  

An effective date earlier than February 5, 2013, for service connection tinnitus is denied. 


REMAND

Regarding the Veteran's reopened claim for service connection for a bilateral foot disorder and his original claim for service connection for an acquired psychiatric disorder, the conduct of an adequate VA examination and/or solicitation of medical opinion as to the nexus of indicated disorders to service is sought by the Veteran.  He notes that no VA examination has been afforded him in the context of the current appeal with respect to his residuals of a cold injury of the feet and he argues that the VA psychiatric examination and opinion of April 2013 are inadequate.  The Board concurs, noting that the VA examination was an initial PTSD evaluation, and while the VA examining psychologist noted no Axis I diagnosis, the primary objective was to rule in or out the existence of PTSD.  Had the claims folder been reviewed, multiple psychiatric diagnoses, including but not limited to depression, depressive disorder, anxiety state, and generalized anxiety disorder would have been noted, but there is no discussion of those diagnoses or their linkage to service in the April 2013 opinion.  It, too, is shown that the VA examiner for reasons unknown noted the existence of various abnormalities, such as chronic sleep difficulties, flat affect, and mood and/or motivation disturbance of the Veteran, but did not attribute such to any diagnosis or opine as to why the abnormalities identified failed to warrant any psychiatric diagnosis.  Further psychiatric or psychological input is also necessary on the basis of the January 2016 opinion offered by a private consulting nurse practitioner linking current disability of the Veteran's psyche to his military service.  Moreover, the record does not reflect that any recent VA examination to evaluate the nature and etiology of cold injury residuals of the feet has been accomplished and it is noted that the nurse practitioner referenced above has also linked the Veteran's foot disorder to service.  

Accordingly, this portion of the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain any and all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

2.  Afford the Veteran a VA medical examination in order to more clearly assess the nature and etiology of his claimed bilateral foot disorder, inclusive of cold injury residuals.  The electronic claims file in its entirety should be made available to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, clinical evaluation, and any and all diagnostic testing deemed necessary by the VA examiner.  All pertinent diagnoses should be fully set forth and it should be specifically noted whether residuals of a cold injury to either foot are present or absent, and, if present, they should be fully described.  

Upon completion of the above, the VA examiner should be asked to provide a medical opinion as to the following, along with a complete rationale for the opinion offered:  

Is it at least as likely as not (50 percent or greater probability) that any disorder of either foot, including but not limited to any cold injury residual, had its onset in service or is otherwise attributable to military service of the Veteran or any event thereof, including reported instances of cold exposure?  The Veteran's statements as to the occurrence of inservice cold exposure and related symptoms and manifestations should be fully considered and evaluated.  

3.  Afford the Veteran a VA psychiatric or psychological examination in order to more clearly assess the nature and etiology of his claimed acquired psychiatric disorder, inclusive of PTSD, as well as diagnosed anxiety and depressive disorders.  The electronic claims file in its entirety should be made available to the VA examiner for use in the study of this case.  That examination should entail a complete psychiatric history, clinical evaluation, and any and all diagnostic testing deemed necessary by the VA examiner.  All pertinent diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to address the pertinent questions below and provide a complete rationale for each opinion offered.  

a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise attributable to military service or any event thereof, including reported instances of trauma?

b)  Is it at least as likely as not (50 percent or greater probability) that a psychosis was manifested within the one-year period immediately following the Veteran's discharge from active service, and, if so, how and to what degree was it manifested?

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should then be allowed for response, before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


